DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JUAN M. RODRIGUEZ,
                             Appellant,

                                    v.

    UNIVERSAL PROPERTY & CASUALTY INSURANCE COMPANY,
                         Appellee.

                              No. 4D19-519

                              [May 14, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE
15015054 and CACE 15015056 (14).

  Melissa A. Giasi and Erin M. Berger of Giasi Law, P.A., Tampa, for
appellant.

   Neil Rose of Bernstein, Chackman, Liss, Hollywood, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.